United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2352
Issued: February 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal from February 8 and August 27,
2007 decisions of the Office of Workers’ Compensation Programs’ decision, denying her claim
for an injury on December 12, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury while in the performance of duty on December 12, 2006.
FACTUAL HISTORY
On December 16, 2006 appellant, then a 62-year-old revenue agent, filed a traumatic
injury claim alleging that on December 12, 2006 she sustained a head injury when she was bitten

by a squirrel. At the time of the incident, 11:15 pm,1 she was in a parking lot on her way to the
employing establishment building.
On December 12, 2006 Dr. Robert D. Mills related that appellant was attacked by a
squirrel two hours earlier. He diagnosed a squirrel bite to the head and administered the first of a
series of rabies vaccinations.
The Office requested additional information from the employing establishment to
establish whether appellant was injured while in the performance of duty on December 12, 2006.
On February 1, 2007 Cindy Evans, an employing establishment representative, stated that
appellant’s building was leased and was part of a complex of four buildings. The parking lot was
not controlled by, or for the exclusive use of, the employing establishment or its employees. The
lot was open to the public, including visitors to the employing establishment and to the other
buildings and employees of businesses in the complex of buildings. Employing establishment
employees did not have assigned parking spaces in the parking lot.
By decision dated February 8, 2007, the Office denied appellant’s claim on the grounds
that the evidence did not establish that she sustained an injury on December 12, 2006 while in
the performance of duty.
Appellant requested an oral hearing that was held on June 11, 2007.
In a March 27, 2007 statement, appellant advised that she was on her way to work when
the December 12, 2006 incident occurred. She parked in a lot used by employing establishment
employees. Tommie Pernell, appellant’s supervisor, provided a statement in which he advised
that the employing establishment leased office space in appellant’s building. Each of the four
buildings in the complex had “designated” parking spaces. He stated that the parking lot
appellant used was also used by the public. Mr. Pernell advised that the employing
establishment did not control the parking lot.
By decision dated August 27, 2007, an Office hearing representative affirmed the
February 8, 2007 decision.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides for the payment of compensation
for disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The phrase “sustained while in the performance of duty” is regarded as
the equivalent of the coverage formula commonly found in workers compensation laws, namely,

1

Appellant’s normal work hours were 7:45 am to 4:30 pm. Her supervisor advised that December 12, 2006 was a
flexiplace day for her. However, appellant was required to go to the employing establishment building that day to
have her laptop computer upgraded.
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8102(a).

2

“arising out of and in the course of employment.”4 “In the course of employment” relates to the
elements of time, place and work activity. To arise in the course of employment, an injury must
occur at a time when the employee may reasonably be said to be engaged in her master’s
business, at a place when she may reasonably be expected to be in connection with her
employment and while she was reasonably fulfilling the duties of her employment or engaged in
doing something incidental thereto. As to the phrase “in the course of employment,” the Board
has accepted the general rule of workers compensation law that, as to employees having fixed
hours and places of work, injuries occurring on the premises of the employing establishment,
while the employees are going to and from work, before or after work hours or at lunch time, are
compensable.5 The Board has stated, as a general rule, that off-premises injuries sustained by
employees having fixed hours and places of work, while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment, but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.6
The employing establishment premises may include all the property owned by the
employer.7 However, even though an employer does not have ownership and control of the
place where the injury occurred, the locale may nevertheless be considered part of the premises.8
For example, a parking lot used by employees may be considered a part of the employing
establishment premises when the employer contracted for the exclusive use of the facility or
where specific parking spaces were assigned by the employer.9 Other factors to be considered
include whether the employer monitored the parking facility to prevent unauthorized use,
whether the employer provided parking at no cost to the employee, whether the general public
had access to the parking facility and whether there was alternate parking available to the
employee.10 Mere use of a parking facility, alone, is not sufficient to bring the parking lot within
the premises of the employing establishment.11 The premises doctrine is applied to those cases
where it is affirmatively demonstrated that the employer owned, maintained or controlled the
parking facility, used the facility with the owner’s special permission or provided parking for its
employees.12

4

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
5

Roma A. Mortenson-Kindschi, 57 ECAB ___ (Docket No. 05-977, issued February 10, 2006).

6

See Idalaine L. Hollins-Williamson, 55 ECAB 655 (2004).

7

See Denise A. Curray, 51 ECAB 158 (1999).

8

Id.

9

Roma A. Mortenson-Kindschi, supra note 5.

10

Diane Bensmiller, 48 ECAB 675 (1997).

11

Id.

12

Roma A. Mortenson-Kindschi, supra note 5.

3

ANALYSIS
Appellant alleged that she sustained a work-related injury on December 12, 2006 when
she was bitten by a squirrel as she walked from a parking lot to her building. The record does
not establish that the incident occurred on the employing establishment premises.
The evidence of record shows that the parking lot where the December 12, 2006 incident
occurred was not controlled by, or for the exclusive use of, the employing establishment or its
employees. The lot was open to the general public, including visitors to the employing
establishment, visitors to other buildings in the vicinity and employees of private businesses.
Employing establishment employees did not have assigned parking spaces in the parking lot.
There is no evidence that the employing establishment maintained the parking lot. For these
reasons, it has not been shown that appellant was injured on the premises of the employing
establishment.
The next question to be resolved is whether appellant’s claimed injury occurred in the
course of her employment despite the fact that it occurred off of the employing establishment
premises. The Board has held that the industrial premises are constructively extended to
hazardous conditions which are proximately located to the premises and may, therefore, be
considered as hazards of the employing establishment. The main consideration in applying the
rule is whether the conditions giving rise to the injury are causally connected to the
employment.13 Appellant was attacked by a squirrel as she walked from a parking lot to her
building. The record does not support the application of an exception to the off-premises rule.
The hazard encountered by appellant, an encounter with wildlife living near the parking lot, was
a hazard that was faced by all those who used the parking lot. The conditions giving rise to the
injury (a squirrel habitat near the parking facility) are not causally connected to appellant’s
employment. Appellant’s injury is considered to be an ordinary, nonemployment hazard of the
journey itself, shared by all travelers using the parking lot.
As appellant’s injury occurred off the employing establishment premises while she was
going to work, and because the record fails to support the application of an exception to the offpremises rule, the Board finds that the employee’s injury did not arise out of and in the course of
her federal employment. For the reasons stated above, appellant did not meet her burden of
proof to establish that she sustained an injury in the performance of duty on December 12, 2006.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury while in the performance of duty on December 12, 2006.

13

Michael K. Gallagher, 48 ECAB 610 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 27 and February 8, 2007 are affirmed.
Issued: February 26, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

